NUMBER 13-15-00001-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                              IN RE PLAINSCAPITAL BANK


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Per Curiam Memorandum Opinion1

        Relator, PlainsCapital Bank, filed a petition for writ of mandamus with a request for

temporary relief in the above cause on January 5, 2015. Through this original proceeding,

relator seeks to compel the trial court to: (1) affirm or reinstate the December 29, 2014

order granting relator’s motion for summary judgment, or in the alternative grant a new

summary judgment in favor of relator; and (2) vacate, reverse, or otherwise deny the




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                        1
December 24, 2014 order granting the motion to reconsider filed by real party in interest,

Ismael Flores.

       The Court, having examined and fully considered the petition for writ of mandamus,

the request for temporary relief, and the applicable law, is of the opinion that the petition

for writ of mandamus should be denied. See TEX. R. CIV. P. 166a; In re Greater McAllen

Star Properties, Inc., 444 S.W.3d 743, 748–50 (Tex. App.—Corpus Christi 2014, orig.

proceeding). Accordingly, we deny the petition for writ of mandamus and the request for

temporary relief.

                                                         PER CURIAM

Delivered and filed the
6th day of January, 2015.




                                                 2